DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the remarks filed on 01/14/2022. The amendments filed on
01/14/2022 have been entered. Accordingly, claims 26-43 remain pending, and claims 34 and 36 have been amended.
Response to Arguments
Rejections under 35 USC 112
In light of applicant’s amendment to claim 34 filed 01/14/2022, the rejection under 112 for claim 34 has been withdrawn. 
Rejections under 35 USC 103
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant argues in the final paragraph of page 9 – the first paragraph of page 10
“Although DePaula discloses body positioning members, the body positioning members in DePaula are mounted to the frame such that they extend from opposite sides of the frame. In contrast, Applicant's claims require body positioning members that include first and second sets of opposing handles that all extend from the back wall of the housing (See Applicant's Figs. 9 and 26 and paragraphs [0074] and third to last sentence in paragraph [00110]). Positioning the pairs of opposing handles so that all of the handles extend from a back wall of the housing results in more reliable and repeatable posing by the user/patient when collecting images over time. In addition, Applicant's configuration -and location of the pairs of opposing handles facilitates the streamlined design of the total body imaging device and enables the small footprint of the device for use in medical offices”

	In response applicant is directed to pages 9-10 of their remarks filed 10/22/2020 where 
	Further, it is noted that applicant provided FIGS. 9 and 26 as support for their amendments, however, applicant is reminded that both FIGS. 9 and 26 correspond to nonelected species A and C, respectively, both which were not elected in the applicant’s election of invention I, species B, without traverse filed 04/06/2020 in response to the restriction requirement/species election mailed 11/19/2019. To prevent the claims containing subject matter from a nonelected species or invention from being withdrawn, applicant should file an amendment canceling any limitation corresponding to the non-elected species or invention. 
Additionally, in response to applicant's argument that “Applicant's configuration and location of the pairs of opposing handles facilitates the streamlined design of the total body imaging device and enables the small footprint of the device for use in medical offices”, applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues in the second paragraph of page 10

“Further, with respect to claim 34, DePaula fails to disclose body positioning images having two opposing sets of handles that are moveable in a single direction such that a width between the two handles in a pair of the opposing handles can be adjusted at the same time that a height of the two handles in the same pair of the opposing handles is adjusted…There is no disclosure whatsoever in DePaula that a width between a given set of two handles in a pair of opposing handles can be adjusted at the same time that a height of the given set of two handles in the same pair of the opposing handles is adjusted… Adjusting the height of handles 106C does not at the same time adjust the width between handles 106C as required by Applicant's claims…Applicant's claimed opposing configuration of the handles and the location of the handles increases the stability and durability of the imaging device”

Applicant is once again directed to pages 9-10 of their remarks filed 10/22/2020 where applicant provided the same arguments above regarding DePaula to which the office has provided a response to, please see the response found on pages 20-21 of the action mailed 02/19/2021. It is noted the applicant has not provided a response to the remarks from the above office action.
	Applicant is again reminded that that the features upon which applicant relies (i.e., “a width between a given set of two handles in a pair of opposing handles can be adjusted… of the given set of two handles in the same pair of the opposing handles is adjusted” and “…the handles increases the stability and durability of the imaging device” (emphasis added)) are not recited in the rejected claim 25. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Further, a review of applicant’s specification did not reveal support for applicant’s arguments, applicant is requested to provided support for their arguments from the elected embodiment and species, which the applicant elected without traverse in their reply on 04/06/2020 to the restriction requirement/species election mailed 11/19/2019.
Additionally, in response to applicant's argument that “Applicant's claimed opposing configuration of the handles and the location of the handles increases the stability and durability of the imaging device”, applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, the claims remain rejected and the rejection has been made final.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, but not limited to, inexact or verbose terms used in the specification are: 
From [0079] of the published application “The Medical assistant (MA) will call the patient after they are cheeked in to start the procedure…” (emphasis added).
From [0086] “The first pose is like a stick up pose. Please stand up straight, remain still and keep your head straight and looking forward at the target. When the cameras take a picture, there will be a big flash. Please close your eyes when the time conies. Sue cameras will take pictures in 3, 2, 1...” (emphasis added).
From [0118] “…(see FIG. 9 for placement/position of this handle cm rear panel 414)… The wrist support 458 can be folded down against the elbow support 456 to improve accessibility, hi addition,” (emphasis added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-28 and 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckmann et al. (US20090185727, hereafter “Beckmann”), in view of DePaula et al. (US20100232773, hereafter “DePaula”) and Ortiz et al. (US20090118600, hereafter “Ortiz”).
	Regarding claim 25, Beckmann discloses a total body imaging device comprising: 
a housing having a front wall, two side walls, and a back wall (see booth 1 in FIG. 3); 
a frame located within the housing (pod 800 in FIG. 18, [0297] for the booth which is present but not shown); 
a plurality of cameras mounted to the frame wherein the plurality of cameras comprise at least three cameras (835, 845 in FIG. 18), 
one or more video displays mounted to the frame (150 in FIG. 4, also see [0194], [0199], and [0210] additional open ended video input and video instructions and components), but does not explicitly disclose the body positioning member mounted to the frame wherein the body positioning members include a first set of two opposing handles extending from the back wall and located below a second set of two opposing handles extending from the back wall.
However, in the same field of endeavor, DePaula teaches positioning member mounted to the frame wherein the body positioning members include a first set of two opposing handles extending from the back wall and located below a second set of two opposing handles extending from the back wall (see handles 106A-D in FIG. 1 and see [0034] and [0054] where placement of handles is disclosed as being in relation to the desired patient pose, such as in 410 where the patient grasps handles so that their arms are at a 90 degree angle to position the patient to be photographed by camera 154 on monorail 152 placed in the posterior of the imaging frame as shown in FIG. 1).
It would have been obvious to one ordinarily skilled in the art at the time of the claimed invention to modify the device disclosed by Beckmann with the body positioning member mounted to the frame wherein the body positioning members include a first set of two opposing handles extending from the back wall and located below a second set of two opposing handles extending from the back wall taught by DePaula in order to provide for increased subject comfort while allowing for body images to be captured in a precise and repeatable manner in order to create a standardized image collection method allowing images of corresponding body images to be aligned in a precise and repeatable manner including axial directions in positions orientated along the left-right horizontal direction ([0018-0019], [0024] & [0034] of DePaula).
Modified Beckman does not explicitly disclose the camera being a plurality of cameras mounted to the frame wherein the plurality of cameras comprise at least three cameras horizontally spaced along a horizontal row in relation to one another.
 However, in the same field of endeavor, Ortiz teaches a plurality of cameras mounted to the frame wherein the plurality of cameras comprise at least three cameras horizontally spaced along a horizontal row in relation to one another (see the three image sensors 20 horizontally spaced along horizontal row in relation to one another in FIGS. 2D-3A, also see [0030-0031] where each of the image sensors 20 detect one or more spectral bands of light then captures 1 or 2 dimensional grids samples corresponding with skin surface and the regional field of view, the total number of which samples captured by each image sensor defines the resolution of the resulting image).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the body imaging device and the horizontal camera mount bar disclosed by modified Beckman with the with the a plurality of cameras mounted to the frame wherein the plurality of cameras comprise at least three cameras horizontally spaced along a horizontal row in relation to one another taught by Ortiz in order to capture images of the patient with ultra-high resolution details by using a plurality of cameras which have a predetermined arrangement with an optimal spacing between cameras that is based on both the field of view being sampled and the working distance between the cameras image plane and the patient being imaged, and that the selection of the total number of cameras(having the optimally chosen predetermined spacing between cameras) is based on the desired resolution and on how many or how few poses may be required in order to capture the total skin area desired ([0043] of Ortiz).
Regarding claim 26, modified Beckmann, in view of DePaula, substantially discloses all the limitations of the claimed invention, specifically, DePaula discloses further comprising a horizontal support bar (164 in FIG. 2A, [0019] cameras move left and right horizontally) on which the camera are mounted (see the cameras in [0072]) and an actuator capable of moving the horizontal support bar up and down (“In some other embodiments, the imaging system 600 may include servos, motors and/or hydraulic components configured to physically position the camera 654 and monostand 152, rotate the stage 102, position the handles 106A-106D, and/or position the foot platform 107 for each body pose” [0042] and see [0049-0050] where camera mounted on horizontal support bar is relocated to a down or an up vertical position and rotated in 90 degrees as seen in poses in FIG. 4), and specifically, Ortiz discloses the plurality of horizontally mounted cameras are movable (see [0055] which discloses how the skin data is processed is dependent on if the image sensors are moved across the object and whether or not the object is moved or fixed).
Regarding claim 27, modified Beckmann substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses that the booth being modular (see [0178] which discloses the structural components of the Photo Booth/kiosk as being of [0187] modular construction) and the walls of the booth as being movable) see [0246] which discloses the walls of the enclosure/booth as being capable of slighting within one another and also see [0291] which discloses wheels under the wall so that the kiosk can be moved), and the frame being the structure on which the cameras are mounted, as being surrounded by the walls such that the frame is contained within the booth, and that the frame may be moved via connection of the support bar to a motor (see [0297] where the pod stand/frame on which the cameras have been mounted in at least two vertical stacks is disclosed as being rotatable by a motor via attachment to a support), and specifically, DePaula discloses wherein the horizontal support bar is moveable to at least three predetermined vertical positions during a process for capturing photos of a user utilizing the total body imaging device (see [0049-0050] where camera is relocated to a down or an up vertical position and rotated in 90 degrees as seen in poses in FIG. 4).
Regarding claim 28, modified Beckmann substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses wherein the one or more video displays each comprise an audio capability (see [0194], [0199], and [0210] additional open ended video input and video instructions and components are also audio instructions and components).
Regarding claim 30, modified Beckmann substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses further comprising one or more light boxes located near the plurality of cameras wherein said one or more light boxes each comprise lighting elements (see 832, 842 in FIG. 18).
Regarding claim 31, modified Beckmann substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses further comprising a processing unit (cpu 688 in FIG. 16) in communication with one or more program applications (“Laptop or Tablet PC computers that may be used by the user to document as a narrative or via pre programmed pre determined selections an audit or profile of a partial of all skin anomalies, conditions, moles, tattoo, scars, distinguishing marks, and the like” [0303]) related to use of the total body imaging device (“A total body imaging system” [0046]).
Regarding claim 32, modified Beckmann substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses wherein said one or more program applications includes a program application for taking, capturing, and storing images of a user taken with said plurality of cameras (“The gathering the pictures step can include the steps of compiling the images, processing the images, creating object VR images, creating a set of stereo images, sending image session to server or a computer, writing a CD or a DVD of the images or storing the images on a computer or other types of electronic or print media” [0017]).
Regarding claim 33, modified Beckmann substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses wherein said one or more program applications includes a program application that enables a medical professional to obtain wireless access to said images in order to document notes relating to said images (“The image viewer allows for viewing and annotating of captured images. This can be a Microsoft Windows application designed for Laptop or Tablet PC computers that may be used by the user to document as a narrative” [0303]), create electronic medical records that include said images, and send said images and related note to another medical professional and/or medical facility (“The software and controls allows for instructions for multiple image set based on the criteria required by the operator/user. An image set contains high-resolution digital photos creating a final image session library of up to 200 digital images. The number of digital photos in an image session library can go up or down depending on the needs [wirelessly accessed] of the user. The computer can archives images which can be later written to a CD/DVD or emailed. The archive can also be referenced in a subject library locally on a PC or larger server configuration for individual. The archived images can have shared [with another medical professional and/or medical facility] access locally or over the internet” [0302]),
Regarding claim 34, modified Beckmann, in view of DePaula, substantially discloses all the limitations of the claimed invention, specifically, DePaula discloses wherein each of the two opposing handles are moveable in a direction so that a width between the two opposing handles can be adjusted at the same time that a height of two opposing handles in each set of handles is adjusted (see [0045] where handles are adjusted by 90 degrees).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the total body imaging device disclosed by modified Beckmann with each of the two opposing handles are moveable in a direction so that a width between the two opposing handles can be adjusted at the same time that a height of two opposing handles in each set of handles is adjusted as taught by DePaula as making the handles adjustable is an art-recognized need in order to adapt to the needs of the user so that subjects are posed correctly for optimal visualization by the cameras within the imaging cabin, see MPEP § 2444.04, section V, subjection D.
Claim 29 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckmann, in view of DePaula and Ortiz, as applied to claim 25 above, further in view of Moroney et al. (US4603486, “Moroney”) and Sato et al. (“Touché: Enhancing Touch Interaction on Humans, Screens, Liquids, and Everyday Objects”, hereafter “Sato”).
Regarding claim 29, modified Beckmann, in view of DePaula, substantially discloses all the limitations of the claimed invention, specifically, DePaula discloses wherein said body positioning members each comprise handle-position sensors (624  in FIG. 6), enabling the body positioning members indicate when properly engaged by a user (624 in FIG. 6 and “position indications of the handles that are grasped” [claim 15]), and specifically, Ortiz discloses the system controller providing visual aids in the forms of movable sensors to the subject to be positioned for pose during image capture (see [0071] sensor supports 21 include physical and visual aids enable positioning of the subject or was capture, and the movable sensors 16 being lighting), but does not explicitly disclose the body positioning members each comprise a light emitting component with touch sensors thereby enabling the body positioning members to light up when properly engaged by a user.
However, in solving the same problem of positioning a subject within a device to obtain  measurement data of the subject from signals of selective position sensors indicating body contact when the subject is positioned correctly, Moroney teaches a anthropometric data measurement system which includes body positioning members (see column 2, lines 52-59 and column 3, lines 40-48 which disclose a plurality of positioning sensors [members] for ensuring proper position meaning of the test subject in a plurality of measuring probes having an encoded device for determining a measurement of interest) each comprise a light emitting component with touch sensors thereby enabling the body positioning members to light up when properly engaged by a user (and also see column 3, lines 50-58 which disclose to ensure subject is properly positioned, and an equal number of indicators in the form of light emitting either red/green (go/no go) which correspond to the number of positioning members and see the abstract which discloses each probe producing a digital data signal indicative of particular feature being measured when in selected position sensors indicate body contact/positioning members have been touched).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the total body imaging device disclosed by modified Beckmann with the body positioning members each comprise a light emitting component with touch sensors thereby enabling the body positioning members to light up when properly engaged by a user as taught by Moroney by determining the proper position of the subject is be appropriate, which then ensures only measuring accurate data of the subject and which is then subsequently transmitted to the controller (column 5, lines 45-44 of Moroney).
Modified Beckmann, in view of Moroney, discloses a contact plate measuring touch engagement of the subject (see conventional load cell 16 or similar such device in FIG. 2 of Moroney, and as known in the art capacitance of a load cell changes as load presses two plates of the load cell together), but does not explicitly disclose capacitive touch sensors.
However, in solving the same problem of capacitive touch sensors able to detect a particular human body pose, Sato teaches capacitive touch sensors (see page 487, FIG. 6, which depicts capacitive profiles for grasping an object and see right column, 3rd and 4th paragraphs which disclose an application of posture-sensing technologies of the Touché technology can be used to sense the configuration/or pose, of an entire human body as depicted in the capacitive profiles for sensing body posture in FIG. 7).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the total body imaging device disclosed by modified Beckmann with the capacitive touch centers taught by Sato in order to provide a capacitive profile in which poses/gestures of the subject can be recognized by the measurement of impedance between two different body locations by the capacitive touch sensors (such as each hand of the subject by the in the handles disclosed by DePaula) that can later be used to trigger subsequent interactive functions (page 486, left column, 2nd paragraph and 1st-2nd paragraphs of Sato).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckmann, in view of DePaula and Ortiz, as applied to claim 25 above, further in view of Moroney.
Regarding claim 35, modified Beckmann, in view of DePaula, substantially discloses all the limitations of the claimed invention, specifically, DePaula discloses wherein said body positioning members further includes a movable foot plate (see mat 108 with track 114 in FIG. 5) and a single handle extending from the back wall located above the second set of two opposing handles (106B in FIG. 3), but does not explicitly disclose  wherein said body positioning members further includes a moveable foot plate extending from the back wall near a bottom of the back wall.
However, in solving the same problem of positioning a subject within a device to obtain  measurement data of the subject from signals of selective position sensors indicating body contact when the subject is positioned correctly, Moroney teaches wherein said body positioning members further includes a moveable foot plate (see adjustable foot pedal assembly 26 that must be pressed closed/moved while the subject extends their right leg and heal and toe sensors 18 i and 18 j in FIG. 2) extending from the back wall near a bottom of the back wall (see 26, 18 i, and 18 j extending from the back wall in in FIG. 2).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the device disclosed by modified Beckmann the moveable foot plate extending from the back wall near a bottom of the back wall as taught by Moroney in order to provide ensure the proper positioning of the subject which thereby allows for the collection of accurate data measurements of the subject to be made (column 5, lines 45-44 of Moroney).
Claims 36-37 and 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckmann, in view of Ortiz, further in view of DePaula, Moroney, and Sato.
Regarding claim 36, Beckmann discloses a total body imaging device comprising: 
a housing having a front wall, two side walls, and a back wall (see both 1 in FIG. 3); 
a frame located within the housing (pod 800 in FIG. 18); 
a plurality of cameras mounted to the frame (835, 845 in FIG. 18);
one or more video displays mounted to the frame (150 in FIG. 4, also see [0194], [0199], and [0210] disclose additional open-ended video input and video instructions and components), but does not explicitly disclose but does not explicitly disclose wherein the plurality of cameras comprise at least three cameras horizontally spaced along a horizontal row in relation to one another.
However, in the same field of endeavor, Ortiz teaches a plurality of cameras mounted to the frame wherein the plurality of cameras comprise at least three cameras horizontally spaced along a horizontal row in relation to one another (see the three image sensors 20 horizontally spaced along horizontal row in relation to one another in FIGS. 2D-3A, also see [0030-0031] where each of the image sensors 20 detect one or more spectral bands of light then captures 1 or 2 dimensional grids samples corresponding with skin surface and the regional field of view, the total number of which samples captured by each image sensor defines the resolution of the resulting image).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the body imaging device and with the horizontal camera mount bar disclosed by modified Beckman with the with the a plurality of cameras mounted to the frame wherein the plurality of cameras comprise at least three cameras horizontally spaced along a horizontal row in relation to one another taught by Ortiz in order to capture images of the patient with ultra-high resolution details by using a plurality of cameras which have a predetermined arrangement with an optimal spacing between cameras that is based on both the field of view being sampled and the working distance between the cameras image plane and the patient being imaged, and that the selection of the total number of cameras(having the optimally chosen predetermined spacing between cameras) is based on the desired resolution and on how many or how few poses may be required in order to capture the total skin area desired ([0043] of Ortiz).
Modified Beckmann does not explicitly disclose the body positioning members include a first set of two opposing handles extending from the back wall and located below a second set of two opposing handles extending from the back wall wherein each of the handles.  
However, in the same field of endeavor, DePaula teaches the body positioning members include a first set of two opposing handles extending from the back wall and located below a second set of two opposing handles extending from the back wall wherein each of the handles  (see handles 106A-D in FIG. 1 and see [0034] and [0054] where placement of handles is disclosed as being in relation to the desired patient pose, such as in 410 where the patient grasps handles so that their arms are at a 90 degree angle to position the patient to be photographed by camera 154 on monorail 152 placed in the posterior of the imaging frame as shown in FIG. 1).
It would have been obvious to one ordinarily skilled in the art at the time of the claimed invention to modify the device disclosed by modified Beckmann the body positioning members include a first set of two opposing handles extending from the back wall and located below a second set of two opposing handles extending from the back wall wherein each of the handles  taught by DePaula in order to provide for increased subject comfort while allowing for body images to be captured in a precise and repeatable manner in order to create a standardized image collection method allowing images of corresponding body images to be aligned in a precise and repeatable manner including axial directions in positions orientated along the left-right horizontal direction ([0018-0019], [0024] & [0034] of DePaula).
Modified Beckmann does not explicitly disclose where each of the handles comprise a light emitting component with touch sensors thereby enabling the body positioning members to light up when properly engaged by a user.
However, in solving the same problem of positioning a subject within a device to obtain  measurement data of the subject from signals of selective position sensors indicating body contact when the subject is positioned correctly, Moroney teaches a anthropometric data measurement system which includes body positioning members mounted to a frame (see column 2, lines 52-59 and column 3, lines 40-48 which disclose a plurality of positioning sensors [members] for ensuring proper position meaning of the test subject in a plurality of measuring probes having an encoded device for determining a measurement of interest) each comprise a light emitting component with touch sensors thereby enabling the body positioning members to light up when properly engaged by a user (and also see column 3, lines 50-58 which disclose to ensure subject is properly positioned, and an equal number of indicators in the form of light emitting either red/green (go/no go) which correspond to the number of positioning members and see the abstract which discloses each probe producing a digital data signal indicative of particular feature being measured when in selected position sensors indicate body contact/positioning members have been touched).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the total body imaging device disclosed by modified Beckmann with the body positioning members each mounted to a frame and each comprises a light emitting component with touch sensors thereby enabling the body positioning members to light up when properly engaged by a user as taught by Moroney by determining the proper position of the subject is be appropriate, which then ensures only measuring accurate data of the subject and which is then subsequently transmitted to the controller (column 5, lines 45-44 of Moroney).
Modified Beckmann, in view Moroney, discloses a contact plate measuring touch engagement of the subject (see conventional load cell 16 or similar such device in FIG. 2 of Moroney, and as known in the art capacitance of a load cell changes as load presses two plates of the load cell together), but does not explicitly disclose capacitive touch sensors.
However, in solving the same problem of capacitive touch sensors able to detect a particular human body pose, Sato teaches capacitive touch sensors (see page 487, FIG. 6, which depicts capacitive profiles for grasping an object and see right column, 3rd and 4th paragraphs which disclose an application of posture-sensing technologies of the Touché technology can be used to sense the configuration/or pose, of an entire human body as depicted in the capacitive profiles for sensing body posture in FIG. 7).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the total body imaging device disclosed by modified Beckmann with the capacitive touch centers taught by Sato in order to provide a capacitive profile in which poses/gestures of the subject can be recognized by the measurement of impedance between two different body locations by the capacitive touch sensors that can later be used to trigger subsequent interactive functions (page 486, left column, 2nd paragraph and 1st-2nd paragraphs of Sato).
Regarding claim 37, modified Beckmann, in view of Ortiz and DePaula, substantially discloses all the limitations of the claimed invention, specifically, Ortiz discloses further comprising a horizontal support bar (21D in figure. 2D), and specifically, DePaula discloses comprising a horizontal support bar (164 in FIG. 2A, [0019] cameras move left and right horizontally) on which the camera are mounted (see the cameras in [0072]) and an actuator capable of moving the horizontal support bar up and down (“In some other embodiments, the imaging system 600 may include servos, motors and/or hydraulic components configured to physically position the camera 654 and monostand 152, rotate the stage 102, position the handles 106A-106D, and/or position the foot platform 107 for each body pose” [0042] and see [0049-0050] where camera mounted on horizontal support bar is relocated to a down or an up vertical position and rotated in 90 degrees as seen in poses in FIG. 4).
Regarding claim 39, modified Beckmann, substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses wherein the one or more video displays each comprise an audio capability ([0193], [0195], [0210] disclose structural components of the kiosk to include both audio and video instructions with audio and video components and an integrated viewing device).
Regarding claim 40, modified Beckmann, in view of Ortiz, substantially discloses all the limitations of the claimed invention, specifically, Ortiz discloses further comprising one or more light boxes located near the plurality of cameras wherein said one or more light boxes each comprise lighting elements (see [0049] where system 16 provides illumination of the skin regions being sampled by sensors 20/cameras and [0050] where at least 2 light sources ensure full illumination of a particular pose with the wattage and/or lux level set based on the sensor/camera array configuration selected sensor/camera lens focal length, F-stop, and sensor/camera array working distance to the subject).
Regarding claim 41, modified Beckmann substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses further comprising a processing unit (142) in communication with (see [0249] where the CPU via a web connection works off the imaging software) one or more program applications (8144) related to use of the total body imaging device (“The invention covers the combination of total body photography or digital skin screening with multiple cameras inside a privacy pod” [0175]).
Regarding claim 42, modified Beckmann substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses wherein said one or more program applications includes a program application for taking, capturing, and storing images of a user taken with said plurality of cameras (“The system can have a touch screen computer for allowing an operator to enter patient data, take digital pictures, and compile and process the pictures for viewing selected pictures” [0036]).
Regarding claim 43, modified Beckmann substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses wherein said one or more program applications includes a program application that enables a medical professional and/or medical facility to obtain wireless access to said images in order to view said images (“An administration website can be used to receive image session data via web services from each installed Imaging Pod for billing or other informative data as the case can be. Image session information can be transmitted each time a photo session takes place if there is an Internet connection…This website can be made secure to be only accessible by authorized staff or contractors” [0313-0314]), compare a plurality of said images of a same user taken at different times ([0299] discloses an integration of the hardware and software which captures images, documents conditions, archives the images, retrieves the images for further review and comparisons to updated images [indicating capture at different times]), document notes relating to said images (see user annotation process on the acquired image is disclosed in [0352]), create electronic medical records that include said images (see [0255] where the images are gathered compiled and the image is from the image session [electronic medical record] is sent to a server).
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckmann, in view of Ortiz, DePaula, Moroney and Sato, as applied to claim 36 above, further in view of Horiguchi et al. (US5850290, hereafter “Horiguchi”)
Regarding claim 38, modified Beckmann substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the horizontal support bar is moveable to at least three predetermined vertical positions during a process for capturing photos of a user utilizing the total body imaging device.
However, in the same field of endeavor, Horiguchi teaches wherein the horizontal support bar is moveable to at least three predetermined vertical positions during a process for capturing photos of a user utilizing the total body imaging device (see FIGS. 7 image switches 61, 62, 63, which output the electrical signal when the moving frame 3 is moving along the column 14 before the respective image switch).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the body imaging device disclosed by modified Beckman with the horizontal support bar is moveable to at least three predetermined vertical positions during a process for capturing photos of a user utilizing the total body imaging device as disclosed by Horiguchi to accurately measuring the shape of the subject by arrangement that accommodates for the simultaneous vertical movement of the plurality of imaging sensors simultaneously scanning the subject by horizontally spacing them on along the same horizontally aligned frame (see frame 3 and imaging sensors 44-46 in FIG. 1, column 1, lines 25-39 of Horiguchi).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 3793            

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793